DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on March 27, 2020 have been reviewed and considered.   Claims 1, 5-20, and 22 are pending in which claim 1 has been amended and claim 22 is new; claims 2-4 and 21 are cancelled while claims 7, 9, & 13-14 stand withdrawn. 

Response to Arguments
Applicant's arguments filed on March 27, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: In brief, the Examiner postulates that an ordinary artisan would be led to modify the visor of Gyorfy to comprise a fabric “bib” of Burns in order to provide a face seal assembly to the visor.
	The applicant responds that a major goal of Gyorfy’s invention is to provide ventilation and air circulation. Installing a face seal is the exact opposite of providing ventilation and air circulation as desired by Gyorfy. It is thus respectfully submitted that an ordinary artisan would not make the proposed modification, for this reason.
	In response to this argument as previously presented, the Examiner has maintained that the argument is insufficient because both Gyorfy and Burns involve facial protection in dangerous environments.

	The applicant further submits that even if an ordinary artisan were to desire to equip Gyorfy’s visor with a face seal, the artisan would observe that mounting Burns’ face seal on Gyorfy’s visor so that the face seal extends at least generally downward from a lower edge of at least a forwardmost portion of the Gyorfy’s visor would not provide a face seal, contrary to the Examiner’s postulate. Rather, the bib would extend downward toward the wearer’s chest, in which position it would not contact the face and would thus be useless as face seal. Thus, the putative motivation for making the proposed modification is not persuasive.
	Examiner’s Response:  The examiner disagrees.  Please note that while Gyorfy does disclose of wanting ventilation, modifying Gyorfy to include a flexible fabric bib extending at least generally downward from a lower edge of at least a forward portion of the rigid visor does not get in the way of Gyorfy’s disclosure of “In all such helmets, the front, side walls and top wall are disposed in spaced relation to the head of the wearer for purposes of ventilation and, as result, light can enter freely into the helmet from the rear” (Col. 2, lines 35-38) as well as “In the above construction of the hood H, the folds and pleats thereof and the hood band 16 retain the hood in spaced, extended position over the head of the welder to provide a substantial space therebetween for free air circulation and ventilation above the welder’s head.” (Col. 2, lines 62-67).  Please additionally note, that the very bottom of the mask (M) (note perimeter edge) of Gyorfy appears to already touch or be very closely engaged to the wearer as shown in Figure 3 

	Applicant’s Second Argument: Claim 1 also requires that when the opaque rigid visor is in the second, non-shielding position, the forward portion of the flexible fabric bib must be oriented at a positive angle of at least 30 degrees away from vertical when viewed along a lateral axis of the headgear.
	The Examiner asserts that Burns’ “bib” (face seal) is oriented at a positive angle, but acknowledges that Burns’ face seal is not oriented at a positive angle of at least 30 degrees. The Examiner postulates that: 1) it would have been obvious to position Burns’ face seal at such an angle in order to provide an adequate viewing area when the visor is in the second, non-shielding position; 2) such an operation is merely a case of discovering an optimum value of a result-effective variable; and 3) the applicant has no criticality for this claimed range.
	Taking these items in reverse order, the applicant responds that the application as filed has a discussion of the usefulness of providing a bib with a positive angle of 30 degrees or more in order to resist the tendency of gravity to cause the forward portion of the bib to droop down into a generally vertical configuration, which enhances the ability of the wearer to be able to see in a forward direction without having to manipulate, fold or remove the bib. It is thus respectfully submitted that the applicant has in fact provided ample evidence of the criticality of the claimed positive angle.
	With regard to item 2, neither Burns nor any other art cited by the Examiner has any discussion of the angle of orientation of the forward portion of a bib/face seal. Such an angle is not even mentioned; the Examiner is merely inferring that such an angle exists from Burns’ figures. There is thus no evidence in the art that such an angle can be considered to be a result-effective variable. (The only information that indicates that such an angle is result-effective is the applicant’s own disclosure.) This angle not having been shown to be a result-effective variable, it cannot be considered to be routine optimization to modify Burn’s face seal to have an angle of orientation as claimed by the applicant.
	Finally, and most importantly, with regard to item 1: even a cursory glance at Burn’s Fig. 2 reveals that when Burns’ visor is in a second, non-shielding position, the wearer of the visor already has an unobstructed field of view. A cursory inspection of Gyorfy’s Fig. 4 indicates that the same will be true if Burn’s face seal is incorporated onto Gyorfy’s visor.
	Therefore, the Examiner’s contention that an ordinary artisan would be led to modify Burns’ face seal to have the applicant’s claimed angle of orientation “in order to provide an adequate viewing area when the visor is in the second, non-shielding position” is not persuasive. Clearly, there is no need to modify the face seal since the view is already quite adequate.
	Examiner’s Response:  It is noted that applicant may provide reasoning for having the at least forward portion of their bib oriented at a positive angle of at least about 30, 50 or 70 degrees away from vertical as found on page 8, lines 18-31 of applicant’s specification.  However, applicant does not provide criticality for the varying degrees of “about 30, 50, or 70 degrees away from vertical”.  Both Gyorfy and Burns, do disclose of their visors being at a positive angle facing in a frontward direction, as shown in Figure 4 of Gyorfy and in Figure 2 of Burns.  
	Particularly, Burns was used in the rejection to teach: “and wherein when the rigid visor (14) is in the second, non-shielding position (see Figure 2, note phantom second, non-shielding position vs. first, shielding position), a lower edge of at least a forward portion (note diagram below) of the flexible fabric bib (via 46 & 48, [0022]) is above the level of the eyes of a user (see Figure 2) of an eye-protection headgear (see Figures 1-2, 12 & 14) and the forward portion (note diagram above) of the flexible fabric bib (via 46 & 48, [0022]) is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear, see Figure 2, [0015], [0021]-[0022], [0024]).  	Burns, alone, by providing its own disclosure of Figure 2, of a lower edge of at least a forward portion of the flexible fabric bib oriented at positive angle in a second, non-shielding position in which the angle is oriented at the positive angle away from vertical when viewed along a lateral axis of the headwear is evidence in the art of a result effective variable.  Please, additionally, note that the limitation of “when viewed along a lateral axis of the headgear” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Figure 2 of Burns is closely related to applicant’s Figure 3, in an example of showing this limitation. Burns further teaches that in [0014] that its visor (14) can be fixed at different positions between the uppermost and lowermost positions, or may be freely rotatable between these positions.  
	Hence, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Clearly, looking at Figure 2 of Burns, the flexible fabric bib does not droop down or hang as such as to get in the way of the eyes of the wearer and obstruct their view. Therefore, as mentioned in the Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device wherein at the forward portion of the flexible fabric bib is oriented at a positive angle of at least about 30 degrees away from vertical when viewed along a lateral axis of the headwear as matter of obviousness to try in order to provide an adequate viewing area to the wearer when the rigid visor is in the second, non-shielding position such that the flexible fabric is also not in the way and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Applicant’s Third Argument: In regards to claim 22, the applicant respectfully disagrees that Mishel discloses a fabric item (a cape) with a folded hem that provides a stiffening beam that causes the fabric item to form a self-reinforcing arch. As is clear from Mishel’s Figs. 1 and 5, the hem 69/70 of Mishel’s cape will be at the lower edge of the cape in any conceivable configuration and orientation at which the cape might be worn by a wearer. That is, the lower edge of the cape simply hangs down around the wearer’s shoulders per the intended use of the cape, which is to cover the shoulders in the rain. There is no evidence or suggestion by Mishel that the lower edge could or should form a stiffening beam.
	In fact, Mishel states that an object of Mishel’s invention is to provide a cape and hood that are able to be folded up into a small package e.g. for carrying in a purse7. Configuring an edge of the cape so that it forms a stiffening beam that causes the cape to form a self-reinforcing arch, goes directly against this object. That is, to provide a stiffening beam that reinforces an item against deformation would thwart the desire to fold the item into a small package.
	In view of the above, an ordinary artisan would not expect that a hem of the type described by Michel, if incorporated into a lower edge of Burns’ fabric “bib”, would cause the bib to form a self-reinforcing arch when the visor (from which the bib hangs down) is raised to a non-shielding position.
	Thus in summary, there is no evidence that the hem of Mishel can be considered to provide a stiffening beam; in particular, there is no evidence that such a hem could cause a fabric item to form a self-reinforcing arch.
	Examiner’s Response:  The examiner disagrees.  Please note that even the applicant contends by their own claim language, that the folded hem in itself creates “provides a stiffening beam…….to form a self-reinforcing arch” by providing “a folded hem obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing the layers together”, see claim language of claim 22.  Note that Mishel discloses just that, “Mishel teaches of a flexible fabric bib (16a) for headwear (15a) wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem (via 69-see Figure 5) obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing (via 70) the layers together (see Figure 5), so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch, (Figures 1 & 5, Col. 1, lines 46-55, Col. 2, lines 12-39).”  Also, further note that the seam of Mishel, once stitched down, does provide a degree of a self-reinforcing arch as shown in Figures 1 & 5.  Any stitched seam held in place by the threads would, therefore, to a certain degree, i.e. be taut, self-reinforced by those threads.
	It should also be further noted that the examiner is not replacing the headwear of the device of Gyorfy in view of Burns, just modifying the flexible fabric bib of the device—see obvious statement below as previously presented under new claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 10-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns et al. (EP 1061822 B1) (hereinafter “Burns”).
	Regarding Claims 1 and 8, Gyorfy discloses of an eye-protection headgear (via Figures 1-4) comprising,
	an opaque rigid visor (2) comprising a window (4) comprising an optical filter (Col. 4, lines 15-24), and
	a flexible fabric cap (H) extending at least generally rearward from an upper edge of at least a forwardmost portion (noted at the upper edge of the visor 2, see area of 18) of the opaque rigid visor (via Figures 1-4),
	wherein the opaque rigid visor (2) is pivotably connected to a head suspension (6) and is pivotably movable relative to the head suspension (note Figures 1-4), between at least a first, shielding position (note Figures 1 & 3) and a second, non-shielding position (note Figure 4) and wherein the flexible fabric cap (H) is provided by a second piece of fabric (via light impervious material with pleats 10), (Figures 1-4, Col. 2, lines 6-72, Col. 3, lines 1-16).
	Gyorfy however does not disclose of (claim 1) a flexible fabric bib extending at least generally downward from a lower edge of at least a forward portion of the rigid visor and wherein when the rigid visor is in the second, non-shielding position, a lower edge of at least a forward portion of the flexible fabric bib is configured to be above the level of the eyes of a user of the eye-protection headgear; (claim 8) wherein the flexible fabric bib is provided by a first piece of fabric and wherein the flexible fabric cap is a separate piece from the first piece of fabric and that is not directly connected to the first piece of fabric.
	Burns teaches of (claim 1) a flexible fabric bib (via 46 & 48, [0022]) extending at least generally downward from a lower edge of at least a forward portion of the rigid visor (14) (via Figures 1-4 [0015], [0021], [0024]) and wherein when the rigid visor (14) is in the second, non-shielding position (see Figure 2, note phantom second, non-shielding position vs. first, shielding position), a lower edge of at least a forward portion (note diagram below) of the flexible fabric bib (via 46 & 48, [0022]) is above the level of the eyes of a user (see Figure 2) of an eye-protection headgear (see Figures 1-2, 12 & 14) and the forward portion (note diagram above) of the flexible fabric bib (via 46 & 48, [0022]) is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear, see Figure 2; (claim 8) and wherein the flexible fabric bib (46 & 48) is provided by a first piece of fabric (via 46 or 48) via Figures 1-4, [0015], [0021]-[0022], [0024]).

    PNG
    media_image1.png
    692
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    829
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the visor of Gyorfy with a flexible fabric bib extending at least generally downward from a lower edge of at least a forward portion of the rigid visor and wherein when the rigid visor is in the second, non-shielding position, a lower edge of at least a forward portion of the flexible fabric bib is above the level of the eyes of a user of the eye-protection headgear and the forward portion of the flexible fabric bib is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear; (claim 8) and further wherein the flexible fabric bib is provided by a first piece of fabric as taught by Burns in order to provide a face seal assembly to the visor that is fire retardant for welding purposes, [0016] & [0022].
	However, the device does not disclose wherein at least the forward portion of the flexible fabric bib is oriented at a positive angle of at least 30 degrees away from vertical when viewed along a lateral axis of the headwear.  Further, it is noted that the applicant has no criticality for the claimed measurement as per page 3, lines 20-31, and page 4, lines 1-13 of applicant's specification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device wherein at  the forward portion of the flexible fabric bib is oriented at a positive angle of at least about 30 degrees away from vertical when viewed along a lateral axis of the headwear as matter of obviousness to try in order to provide an adequate viewing area to the wearer when the rigid visor is in the second, non-shielding position such that the flexible fabric is also not in the way and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	With the device as modified, it is noted that the flexible fabric bib (46 & 48, Burns) is provided by a first piece of fabric (via 46 or 48, Burns) and wherein a cap (H, Gyorfy) is a separate piece (via H, Gyorfy) from the first piece of fabric (via 46 or 48, Burns) and that is not directly connected to the first piece of fabric (via 46 or 48, Burns) via Figures 1-4 of Gyorfy and Figures 1-2 of Burns.

	Regarding Claims 5-6 and 10-12, 15, and 20, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  Further Gyorfy discloses:
	(claim 5) wherein a forwardmost point of the lower edge of the opaque rigid visor (via 2) and a forwardmost point of the upper edge of the opaque rigid visor (via 2) combine to exhibit an included angle, measured from a vertex that coincides with an axis of rotation (note rotation of 8 in Figure 4) of the pivotable connection between the opaque rigid visor (2) and the head suspension (via 6), of no more than 65 degrees via Figure 4;
	(claim 6) wherein the opaque rigid visor (via 2) is pivotably connected to the head suspension (6) in such a way that the opaque rigid visor (2) is pivotably movable relative to the head suspension (6), through an angle of at least about 80 degrees via Figure 4;
	(claim 10) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends rearward to adaptively overlie a crown of a head of the user of the eye-protection headgear (via Figure 3);
	(claim 11) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends downward to reside rearward of an occipital portion of the head of the user of the eye-protection headgear (via Figure 3);
	(claim 12) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends downward adaptively to reside rearward of a neck of the user of the eye-protection headgear (via Figure 3);
	(claim 15) wherein the flexible fabric bib (via 46 & 48, [0022], as modified by Burns) and the flexible fabric cap (H) are each removably attached to (via 16 for H, via 56 for via 46 & 48, [0016] by Burns) the opaque rigid visor (2);
	(claim 20) wherein the pivotable connecting of the opaque rigid visor (2) to the head suspension (6) is provided by first and second connections (via 8) configured to be located on laterally opposite sides of a head of the user (note Figures 1-2) and wherein an axis of rotation of the pivotable connection passes through both the first and second connections (note Figures 1-2).

	Regarding Claim 16, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  Further, Burns teaches that the flexible fabric bib is made of flame-retardant fabric, [0022].  However, the device does not explicitly disclose wherein the flexible fabric cap is made of flame-retardant fabric. Gyorfy does disclose that the flexible fabric cap is made out of light impervious material and discloses in Col. 1, lines 7-9 that the headgear overall is used for protecting the welder's eyes from welding lights and from spattering acids and molten materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bib and cap of the device with flame-retardant fabric since it would prevent the materials from becoming on fire and as taught by Burn so that the materials are suitable for welding applications.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns (EP 1061822 B1) as applied to claim 1 above, and further in view of Lilenthal (US PG Pub 2014/0215673).
	Regarding Claims 17-19, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  The device does not disclose wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the opaque rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the opaque rigid visor is made of a molded opaque thermoplastic polymeric material.
	Lilenthal teaches of welding headgear wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the rigid visor is made of a molded opaque thermoplastic polymeric material, [0015]-[0067].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide welding headgear of the device wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the rigid visor is made of a molded opaque thermoplastic polymeric material as taught by Lilenthal so that the eyes of the welder may be further protected and so that when filters are broken they can be replaced.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns (EP 1061822 B1) as applied to claim 1 above, and further in view of Mishel (USPN 2,436,724).
	Regarding Claim 22, the device of Gyorfy in view of Burns discloses the invention as substantially claimed above.  The device however does not disclose wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing the layers together, so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch when the opaque rigid visor is in the second, non-shielding position.
	Mishel teaches of a flexible fabric bib (16a) for headwear (15a) wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem (via 69-see Figure 5) obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing (via 70) the layers together (see Figure 5), so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch, (Figures 1 & 5, Col. 1, lines 46-55, Col. 2, lines 12-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible fabric bib of Gyorfy as modified by Burns wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing the layers together, so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch as taught by Mishel in order to protect the bottom edge portion of the bib.
	With the device as modified, it is noted that with the combination of teachings, that the folded hem provides a stiffening beam when the opaque rigid visor is in the second, non-shielding position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732